DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The amendment filed 07/17/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Newly amended paragraph on Page 20, lines 8-11 originally filed specifications do not support amendment to the specifications.
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the LED chip is isolated using an inductively-coupled-plasma reactive ion etching (ICP-RIE) method based on SiO2 mask” of Claim 1 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11 recites “the sidewalls of the LED chip by controlling formation angle of the LED chip between 79.7° and 81.4°”
Examiner notes that originally filed specifications do not disclose a formation angle range of LED chip between 79.7° and 81.4°. Fig. 4A and related paragraphs on pages 19-20 only disclose two values for formation angle and not all the values in the range between chip between 79.7° and 81.4°.
Therefore, the sidewalls of the LED chip by controlling formation angle of the LED chip between 79.7° and 81.4° is new matter.
Claims 2-10 and 12-13 are rejected as being dependent on Claims 1 or 11.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and  recites “the first and second passivation layers reduces a leakage current at the sidewalls based on the ratio of the surface and the sidewalls of the LED chip according to the controlled formation angle.”
It is not clear as to what reduces leakage current. Is it presence of passivation layers, ratio of the surface and the sidewalls or angle of formation of LED chip.
For the purposes of examination if the first and second passivation layers are present the limitation is considered to be met.
Claims 2-10 and 12-13 are rejected as being dependent on Claims 1 or 11.





	










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inazu et al. (US 2020/0220046 A1) in view of in view of Song et al. (CN 111293200 A, Filed 12/07/2018). 
Regarding Claim 1, Inazu (Fig. 1, 10) discloses a micro light-emitting diode, comprising: 
an LED (light emitting diode) chip (“LED chip”) including 
a first semiconductor layer (24); 
an intermediate layer (“a barrier layer made of an undoped AlGaN-based semiconductor material “); an active layer (“a well layer made of an undoped AlGaN-based semiconductor material”) [0047]; 
an electron blocking layer (28); 
a second semiconductor layer (30) ; 
a first passivation layer (34 (Al.sub.2O.sub.3)”[0051-0052]); 
 a second passivation layer (44);
a first electrode (36); and 
a second electrode (40), wherein 
the first passivation layer (34) is formed on sidewalls of the intermediate layer (“a barrier layer”), the active layer (“a well layer”), the electron blocking layer (28) and the second semiconductor layer (30) using an atomic layer deposition (ALD) method [0052], the second passivation layer (44) is formed on the first passivation layer (34) using a plasma-enhanced chemical vapor deposition (PECVD) method [CVD, 0072], and the first (34) and second (44) passivation layer passivate the sidewalls [Fig. 1, 10].
the LED chip is isolated using an inductively-coupled-plasma reactive ion (ICP-RIE) etching (“reactive ion etching using an etching gas turned into a plasma can be used. For example, inductively coupled plasma (ICP) etching may be use” “dry etching” 72; 0065, 0066) method based on mask (62) to control the ratio of the surface and the sidewalls of the LED chip by controlling formation angle of the LED chip (see sidewall angle between 22 and circumferential region W2), and
the first (34) and second (44) passivation layers reduces a leakage current at the sidewalls based on the ratio of the surface and the sidewalls of the LED chip according to the controlled formation angle (see sidewall angle between 22 and circumferential region W2).  
Inazu does not explicitly disclose method based on SiO2 mask and formation angle of the LED chip between 79.7° and 81.4°”.
Song (Fig. 3) discloses dry etching method based on SiO2 mask (“silicon compound comprises SiO2”) and formation angle of the LED chip between 79.7° and 81.4°” (“β1 'and β2' are both in range of 70 degree to 80 degree”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a micro light-emitting diode in Inazu in view of Song such that an etching method based on SiO2 mask formation angle of the LED chip between 79.7° and 81.4° in order to increase luminous area and brightness of the LED chip is but also ensures the conductive connecting layer covering performance and improves the reliability. (Song, Page 3) and since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Further, limitations, “the first passivation layer is formed on sidewalls of the intermediate layer, the active layer, the electron blocking layer and the second semiconductor layer using an atomic layer deposition (ALD) method, the second passivation layer is formed on the first passivation layer using a plasma-enhanced chemical vapor deposition (PECVD) method;
the LED chip is isolated using an inductively-coupled-plasma reactive ion etching (ICP-RIE) method based on SiO2 mask to control the ratio of the surface and the sidewalls of the LED chip by controlling formation angle of the LED chip between 79.7° and 81.4°” is considered to be product-by-process.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding Claim 2, Inazu in view of Song and AAPA discloses micro light-emitting diode according to claim 1, wherein the first passivation layer (34) is formed to a thickness of 20 nm to 50 nm using the ALD method [“10 nm and not more than 50 nm.” 0051, 0052].
Further, limitations, “the first passivation layer is formed to a thickness of 20 nm to 50 nm using the ALD method” is considered to be product-by-process.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding Claim 3, Inazu in view of Song and AAPA discloses the micro light-emitting diode according to claim 1, wherein the second passivation layer (44) is formed to a thickness using the PECVD method thickness of (“the second covering layer 44 is 50 nm or larger and is preferably 100 nm or larger” [0056]).
Inazu in view of Song and AAPA does not explicitly disclose second passivation layer is formed to a thickness of 250 nm to 280 nm.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a micro light-emitting diode in Inazu such that there is a second passivation layer is formed to a thickness of 250 nm to 280 nm in order to properly cover protective metal layers [0056] and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
Further, limitations, “the second passivation layer is formed to a thickness of 250 nm to 280 nm using the PECVD method” is considered to be product-by-process.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).


Regarding Claim 4, Inazu in view of Song and AAPA discloses the micro light-emitting diode according to claim 1, wherein 
the first and second passivation layers are formed of at least one dielectric material selected from Al.sub.2O.sub.3, SiO.sub.2, SiN.sub.x, SiONe, ZrO.sub.2 and HfO.sub.2 [0054; 34 “Al.sub.2O.sub.3”; 44 [0072].

Regarding Claim 5, Inazu in view of Song and AAPA discloses the micro light-emitting diode according to claim 4, wherein 
the first passivation layer (34) [0054; 34 “Al.sub.2O.sub.3”] and the second passivation layer (44) [44, SiO.sub.2”, 0072] are formed of different dielectric materials.

Regarding Claim 6, Inazu in view of Song and AAPA discloses the micro light-emitting diode according to claim 1, further comprising a substrate (20), wherein 
the first semiconductor layer (24), the intermediate layer (“a barrier layer”), the active layer (“a well layer made of an undoped AlGaN-based semiconductor material”), the electron blocking layer (28), and the second semiconductor layer (30) are sequentially laminated on the substrate (20) to form an epi-layer [0064] (Fig. 1, 10).

Regarding Claim 7, Inazu in view of Song and AAPA discloses the micro light-emitting diode according to claim 6, wherein 
the epi-layer recombines electrons and holes, supplied from the first semiconductor layer (24) and the second semiconductor layer (30), in the active layer (“a well layer made of an undoped AlGaN-based semiconductor material”) thereof to convert excess energy into light for output [“light emitted by the active layer 26” 0045].
 Examiner notes that “the epi-layer recombines electrons and holes, supplied from the first semiconductor layer and the second semiconductor layer, in the active layer thereof to convert excess energy into light for output.” is a functional language.
 	While features of an apparatus may be recited either structurally or functionally, claim directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). 

Regarding Claim 10, Inazu in view of Song and AAPA discloses the micro light-emitting diode according to claim 1, wherein 
the micro light-emitting diode is formed to have any one of a lateral structure, a flip-chip structure and a vertical structure. (Fig. 1)

Regarding Claim 11, Inazu (Fig. 1, 10) discloses the method of fabricating a micro light-emitting diode comprising  an LED (light emitting diode) chip (“LED chip”) including 
a first semiconductor layer (24), 
an intermediate layer (“a barrier layer made of an undoped AlGaN-based semiconductor material “); an active layer (“a well layer made of an undoped AlGaN-based semiconductor material”) [0047]; 
an electron blocking layer (28), 
a second semiconductor layer (30), 
a first passivation layer (34), 
a second passivation layer (44), 
a first electrode (36), and 
a second electrode (40), 
the method comprising: 
sequentially laminating the first semiconductor layer (24), the intermediate layer (“a barrier layer made of an undoped AlGaN-based semiconductor material “), the active layer (“a well layer made of an undoped AlGaN-based semiconductor material”), the electron blocking layer (28), and the second semiconductor layer (30), and then
isolating the LED chip comprising the first semiconductor layer (24), (“a barrier layer made of an undoped AlGaN-based semiconductor material “), the active layer (“a well layer made of an undoped AlGaN-based semiconductor material”), the electron blocking layer (28), and the second semiconductor layer (30) through n inductively-coupled-plasma reactive ion (ICP-RIE) etching [0065-0066] (Fig. 3, 4); 
forming the first passivation layer (34) on sidewalls of the light-emitting diode chip using an atomic layer deposition (ALD) method (ALD) [0052]; and 
forming the second passivation layer (44) on the first passivation layer (44) using a chemical vapor deposition method, wherein the first passivation layer (38) and the second passivation (44) layer passivate the sidewalls (Fig. 1, 10).
the isolating the LED chip comprising the first semiconductor layer (24), the intermediate layer (“a barrier layer made of an undoped AlGaN-based semiconductor material “), the active layer (“a well layer made of an undoped AlGaN-based semiconductor material”), the electron blocking layer (28), and the second semiconductor layer (30) through an ICP-RIE method comprises isolating the LED chip using the ICP-RIE method based on SiO2 mask (61, 62)  to control the ratio of the surface and the sidewalls of the LED chip by controlling formation angle of the LED chip (see sidewall angle between 22 and circumferential region W2) between  79.7° and 81.4°, and the first (34) and second passivation layers (44) reduces a leakage current at the sidewalls based on the ratio of the surface and the sidewalls of the LED chip according to the controlled formation angle. (see sidewall angle between 22 and circumferential region W2)
Inazu in the current embodiment does not explicitly disclose does not disclose forming the second passivation layer using a plasma-enhanced chemical vapor deposition (PECVD) method, method based on SiO2 mask and formation angle of the LED chip between 79.7° and 81.4°”.
However, in a different embodiment Inazu (Fig. 15) discloses the second passivation layer (144a) is formed on the first passivation layer (34) using a plasma-enhanced chemical vapor deposition (PECVD) method (plasma CVD [0091]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a micro light-emitting diode in Inazu such that the second passivation layer using a plasma-enhanced chemical vapor deposition (PECVD) method in order to use a well known method of deposition to protect sidewall of the LED [0091] and enhance the reliability of the semiconductor light emitting elements [0097]
Inazu does not explicitly disclose method based on SiO2 mask and formation angle of the LED chip between 79.7° and 81.4°”.
Song (Fig. 3) discloses dry etching method based on SiO2 mask (“silicon compound comprises SiO2”) and formation angle of the LED chip between 79.7° and 81.4°” (“β1 'and β2' are both in range of 70 degree to 80 degree”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a micro light-emitting diode in Inazu in view of Song such that an etching method based on SiO2 mask formation angle of the LED chip between 79.7° and 81.4° in order to increase luminous area and brightness of the LED chip is but also ensures the conductive connecting layer covering performance and improves the reliability. (Song, Page 3) and since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.



Regarding Claim 12, Inazu in view of Song discloses the method according to claim 11, wherein 
the forming of the first passivation layer (34) comprises forming the first passivation layer to a thickness of 20 nm to 50 nm using the ALD method. [“not less than 10 nm and not more than 50 nm” 0051].

Regarding Claim 13, Inazu in view of Song discloses the method according to claim 11, wherein the forming of the second passivation layer comprises forming the second passivation layer (44) to a thickness of (“the second covering layer 44 is 50 nm or larger and is preferably 100 nm or larger” [0056]).
Inazu does not explicitly disclose forming of the second passivation layer to a thickness of 250 nm to 280 nm
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a micro light-emitting diode in Inazu such that there is a second passivation layer is formed to a thickness of 250 nm to 280 nm in order to properly cover protective metal layers [0056] and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
Further, limitations, “the second passivation layer is formed to a thickness of 250 nm to 280 nm using the PECVD method” is considered to be product-by-process.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inazu et al. (US 2020/0220046 A1) in view of in view of Song et al. (CN 111293200 A, Filed 12/07/2018) and further in view of Yang et al. “Enhancement in Light Extraction Efficiency of GaN-Based Light-Emitting Diodes Using Double Dielectric Surface Passivation” Optics and Photonics Journal, 2012, 2, 185-192; Published Online September 2012).
Regarding Claim 8, Inazu in view of Song discloses the micro light-emitting diode according to claim 1, wherein 
the first semiconductor layer (24) is a gallium nitride (GaN) semiconductor layer doped with an n-type impurity and supplies electrons (“n-type clad layer 24 is an n-type AlGaN-based semiconductor material layer”) [0045], the second semiconductor layer (30) is a gallium nitride (GaN) semiconductor layer (p-GaN) doped with a p-type impurity and supplies holes (“p-type GaN-based semiconductor material”. [0049]), and the active layer (“a well layer”) recombines electrons and holes supplied from the first semiconductor layer (24) and the second semiconductor layer (30) to convert excess energy into light for output [“light emitted by the active layer 26” 0045].
Inazu in view of Song while disclosing n-type AlGaN does not explicitly disclose first semiconductor layer (n-GaN).
Yang (Fig. 1A) discloses a first semiconductor layer is a gallium nitride (GaN) semiconductor layer (n-GaN) doped with an n-type impurity (N-GaN) and supplies electrons, the second semiconductor layer is a gallium nitride (GaN) semiconductor layer (p-GaN) doped with a p-type impurity and supplies holes (P-GaN). (page 185, column 2)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a micro light-emitting diode in Inazu in view of Song and Yang such first semiconductor layer is (n-GaN) in order to tune light output of the LED and since that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).
Examiner notes that “first semiconductor layer is a gallium nitride (GaN) semiconductor layer (n-GaN) doped with an n-type impurity and supplies electrons, the second semiconductor layer is a gallium nitride (GaN) semiconductor layer (p-GaN) doped with a p-type impurity and supplies holes, and the active layer recombines electrons and holes supplied from the first semiconductor layer and the second semiconductor layer to convert excess energy into light for output.” is a functional language.
 	While features of an apparatus may be recited either structurally or functionally, claim directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). 

Regarding Claim 9, Inazu in view of Song and  Yang discloses the micro light-emitting diode according to claim 8, wherein 
the first (34) and second passivation layers (44) suppress diffusion of atoms, corresponding to the p-type impurity , from the sidewalls into a dielectric layer consisting of the first (34) and second (44) passivation layers (See sidewall coverage Fig. 1 and 10 ).
Examiner notes that “the first and second passivation layers suppress diffusion of atoms, corresponding to the p-type impurity, from the sidewalls into a dielectric layer” is a functional language.
 	While features of an apparatus may be recited either structurally or functionally, claim directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). 






Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891  

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891